DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16982830 received on 1/7/2022. Claim 2 is cancelled. Claims 1, 4 and 7-9 are amended. Claims 3, 5-6 and 10-11 are previously presented. Claims 1 and 3-11 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (US 20120047039 A1).
Regarding claim 1, Sano discloses (Figs. 13 & 18) a store system and sales registration method comprising:
at least one memory configured to store instructions (¶30); and
¶30) to:
detect two or more objects in a captured image (¶56-¶57: Act 12 & Act 13) including a placing surface of a table on which two or more products are placed (¶26, Fig. 1);
recognize products based on the detected two or more objects (¶56);
display, on a display, the captured image including the two or more products on the table (¶64);
display, on the captured image on the display, information for determining an unrecognized object from among one or more recognized objects and one or more unrecognized objects in the captured image (¶69-¶70); 
display, on the display, product candidates for the unrecognized object determined by the information (¶57);
receive a selection input for selecting one from the product candidates (¶58); and
register the recognized products and the selected product candidate as checkout targets (¶91).  
Regarding claim 3, Sano discloses the apparatus of claim 1 above and further discloses wherein the processor is further configured to execute the instructions to: display a description image which describes the product included in the captured image on the display (¶57, ¶64, Figs. 7 & 8); and display information for determining the object that has not been recognized on the description image (¶57, Fig. 7 - please select correct one).  
Regarding claim 4, Sano discloses the apparatus of claim 1 above and further discloses wherein the processor is further configured to execute the instructions to distinguishably display a plurality of objects that have not been recognized by displaying, on the captured image on the display, different information for each of the plurality of objects, and display the product candidates on the display for each of the objects that have not been recognized (¶57, Fig. 7
Regarding claim 5, Sano discloses the apparatus of claim 1 above and further discloses wherein the processor is further configured to execute the instructions to display information for determining one of a plurality of the objects that has not been recognized and the product candidate for the determined object on the display (¶57, Fig. 7).  
Regarding claim 6, Sano discloses the apparatus of claim 1 above and further discloses wherein the processor is further configured to execute the instructions to determine the product candidates based on the recognition result (¶96).
Regarding claim 8, Sano discloses:
detecting two or more objects in a captured image (¶56-¶57: Act 12 & Act 13) including a placing surface of a table on which two or more products are placed (¶26, Fig. 1);
recognizing products based on the detected two or more objects (¶56);
displaying, on a display, the captured image including the two or more products on the table (¶64);
displaying, on the captured image on the display, information for determining an unrecognized object from among one or more recognized objects and one or more unrecognized objects in the captured image (¶69-¶70);
displaying, on the display, product candidates for the unrecognized object determined by the information (¶57);
receiving a selection input for selecting one from the product candidates (¶58); and
registering the recognized products and the selected product candidate as checkout targets (¶91).  
Regarding claim 9, Sano discloses:
detect two or more objects in a captured image (¶56-¶57: Act 12 & Act 13) including a placing surface of a table on which two or more products are placed (¶26, Fig. 1);
¶56);
display, on a display, the captured image including the two or more products on the table (¶64);
display, on the captured image on the display, information for determining an unrecognized object from among one or more recognized objects and one or more unrecognized objects in the captured image (¶69-¶70);
display, on the display, product candidates for the unrecognized object determined by the information (¶57);
receive a selection input for selecting one from the product candidates (¶58); and
register the recognized products and the selected product candidate as checkout targets (¶91).  
Regarding claim 10, Sano discloses the apparatus of claim 1 above and further discloses wherein the processor is further configured to execute the instructions to: detect an area in which the object exists by using image recognition (¶56).
Regarding claim 11, Sano discloses the apparatus of claim 10 above and further discloses wherein the processor is further configured to execute the instructions to: recognize the product based on a feature of the detected area (¶60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano.
Regarding claim 7, Sano discloses the apparatus of claim 1 above and further discloses wherein the processor is further configured to execute the instructions to: acquire a quantity of objects that are the same product; and register the selected product candidates for the acquired quantity as the checkout targets (¶67, ¶80).
Sano does not explicitly disclose wherein the quantity of objects that are the same product are included in two or more objects that have not been recognized; and the registration is in response to receiving a selection input for selecting one of the product candidates.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the process for managing a plurality of commodities to the process for managing unrecognized products (see ¶57) and yielding the expected result of handling both conditions of registering multiple unrecognized products.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887